EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This notice of allowance is responsive to the amendment after final filed 05/05/2022. As directed by the amendment, claims 1, 9 and 15 have been amended and claim 17 has been cancelled. Claims 1-12, 14-16 and 18-20 are presently pending. 
The cancellation of claim 17 obviates the 35 U.S.C. 112(b) rejections from the previous Office action, those rejections are hereby withdrawn. 
Response to Arguments
Applicant’s arguments, see page 6-9 of the response after final, filed 05/05/2022, with respect to the prior art rejections of the pending claims have been fully considered and are persuasive.  The prior art rejections of 03/16/2022 has been withdrawn. 
Allowable Subject Matter
There being no outstanding rejection(S) or objection(s), claims 1-12, 14-16 and 18-20 are allowed and have been renumbered to claims 1-18 in the same order as previously presented. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793